Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00890-CV
____________
 
WARREN L. ALDOUS, INDIVIDUALLY AND D/B/A ROAD RUNNER
SERVICE, Appellant
 
V.
 
WILLIAM (PETE RIECHE) AND KIMBERLY RIECHE, Appellees
 

 
On Appeal from the
County Court at Law No. 2
Galveston County,
Texas
Trial Court Cause
No. 58,497
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed September 11, 2009.  On March 22, 2010,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Seymore, and Brown.